The appellant was charged with keeping a disorderly house, convicted, and his penalty fixed at a fine of $200 and twenty days imprisonment in the county jail.
The Assistant Attorney-General has made a motion to strike out the purported statement of facts and not consider same because it was not filed within the time authorized by law. The County Court in which the case was tried adjourned February 4, 1911. There was no order allowing the statement of facts to be filed after adjournment. The statement of facts was filed on February 13, nine days after adjournment of court. It has been the uniform holding of this court to strike out and not consider a statement of facts thus filed. Looper v. State, 136 S.W. Rep., 791-2; Mosher v. State, 136 S.W. Rep., 467. A long list of other cases might be cited, but we deem it unnecessary. The motion of the Assistant Attorney-General is granted, and said statement of facts struck out and not considered.
There is no bill of exceptions, nor other matters which we can consider in the absence of a statement of facts.
The judgment is therefore affirmed.
Affirmed.